Case 2:17-cv-06728-RRM-ARL Document 52 Filed 03/09/20 Page 1 of 3 PageID #: 432



 United States District Court
 Eastern District of New York                                2:17-cv-06728-RRM-ARL
 Josh Berger, individually and on behalf of
 all others similarly situated,
                                 Plaintiff,

                  - against -                                  Stipulation of Dismissal

 Michael Foods, Inc.,
                                 Defendant

        Plaintiffs and defendant jointly stipulate to the dismissal with prejudice of all of plaintiffs’

 claims against defendant in the above-captioned action.

        Each party shall bear its own costs, expenses, and attorney’s fees related to this action.

 Dated: March 9, 2020

 Sheehan & Associates, P.C.                                Foley Hoag LLP

 /s/Spencer Sheehan                                        /s/ August T. Horvath
 Spencer Sheehan                                           August T. Horvath
 505 Northern Blvd Ste 311                                 1301 6th Ave Fl 25
 Great Neck NY 11021-5101                                  New York NY 10019-6036
 Tel: (516) 303-0552                                       Tel: (646) 927-5544
 spencer@spencersheehan.com                                ahorvath@foleyhoag.com
 E.D.N.Y. # SS-8533
 S.D.N.Y. # SS-2056
Case 2:17-cv-06728-RRM-ARL Document 52 Filed 03/09/20 Page 2 of 3 PageID #: 433



 2:17-cv-06728-RRM-ARL
 United States District Court
 Eastern District of New York

 Josh Berger, individually and on behalf of all others similarly situated,

                                                Plaintiff,


                          - against -


 Michael Foods, Inc.,

                                                Defendant




                                        Stipulation of Dismissal


                        Sheehan & Associates, P.C.
                         505 Northern Blvd Ste 311
                          Great Neck NY 11021-5101
                             Tel: (516) 303-0552
                             Fax: (516) 234-7800


 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: March 9, 2020
                                                                             /s/ Spencer Sheehan
                                                                              Spencer Sheehan
Case 2:17-cv-06728-RRM-ARL Document 52 Filed 03/09/20 Page 3 of 3 PageID #: 434



                                       Certificate of Service

 I certify that on March 9, 2020, I served or transmitted the foregoing by the method below to the
 persons or entities indicated, at their last known address of record (blank where not applicable).

                                                 CM/ECF         First-Class Mail     Email
  Defendant’s Counsel                               ☒                 ☐                ☐

  Plaintiff’s Counsel                               ☒                 ☐                ☐

                                                            /s/ Spencer Sheehan
                                                            Spencer Sheehan
